DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ; the locking notches, in claim 7; the stop disposed inside the corresponding guide hole and located opposite the upper end thereof, in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/II.11, the recitation of “a protruding lower end” makes the claim unclear and vague as for not specifying the structural correlation between the “protruding lower end” and the “lower end” in line 7, clarification is requested. For the sake of examination, the “lower end” in line 11 is interpreted as referring to that in line 7, which is interpreted as reading as follows: “ … to have the lower end protruding beyond the lower face of the base intended to bear on the bone structure …”.
In claims 2, 3 and 4, the recitations of “further comprising at least three bearing members”; “further comprising three bearing members”; and “further comprising four bearing members” make the claims unclear and vague as for not specifying if the “further comprising” refers to “three bearing members” in addition to the at least two bearing members in claim 1, or Applicants intend to refer to the at least two bearing members in claim 1, clarification is requested. For the sake of examination, claims 2 and 3 are interpreted as: “wherein the at least two bearing members comprising at least three bearing members”; “wherein the at least two bearing members comprising three bearing members”; and “wherein the at least two bearing members comprising four bearing members”.
In claim 8/II.2, the recitation of “a lower end” makes the claim unclear and vague, as for not specifying the structural correlation between the “lower end” in claim 8 and that in claim 1, clarification is requested. For the sake of examination, the “lower end” in claim 8 is interpreted as referring to that in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 8 – 11, 13 – 14 and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muir et al. (US Pub. 2018/0338769 A1).
Claim 1, Muir discloses a positioning guide used to position an orthopaedic guide pin on a bone structure [abstract, Figs. 1 – 5], the positioning guide comprising a base [defined by at least a portion of 102 and/or 108] having an upper face and an opposite lower face intended to bear at least partially on the bone structure [defined by a face facing away from and an opposite face facing towards the bone, i.e. 404, Fig.5] and a passage orifice opening [defined by the opening defined by surface 118] into the upper face and into the opposite lower face [Fig.1] and intended for a passage of the orthopaedic guide pin [¶41, guide rod for guiding a tool, and/or ¶49 and ¶61, guide rod to be implanted, i.e. 502 Fig.5], said positioning guide comprising at least two 
Claims 2 – 3, 5, 8 – 11, 13 – 14 and 16 – 18, Muir discloses the limitations of claim 1, as above, and further, Muir discloses (claim 2) at least three bearing members [¶44, one or more members 106 corresponding to the at least three through apertures 128]; (claim 3) three bearing members [¶44, one or more members 106 corresponding to the at least three through apertures 128]; (claim 5) wherein each bearing member is selectively movable between the retracted position and several deployed positions associated to distinct deployment distances [¶60, wherein members 106 can be advanced through the base at different distances]; (claim 8) wherein each bearing member, in its retracted position, has a lower end which does not protrude (claim 9) wherein each bearing member has an upper end, opposite to the lower end, and each guide hole opens into the upper face of the base, said upper end being accessible from an upper face side [Fig.1, wherein each of members 106 has upper end by 134 opposite to lower end 132, being accessible from upper face side]; (claim 10) wherein the upper end of each bearing member is provided with an imprint [Fig.1, substantial hexagonal shape], the imprint being one of male and female [substantial hexagonal socket], adapted to cooperate with a tool intended to displace the bearing member [the upper end 134 is inherently capable of cooperating with a tool for torque application to be screwed into corresponding apertures]; (claim 11) wherein each bearing member is blocked in a direction of a come-out from the upper face of the base by a stop disposed inside the corresponding guide hole and located opposite the upper end thereof [¶50, the threads inside the aperture 128 acts as a stop which prevents undesired proximal movement of member 106 relative to the aperture]; (claim 13) wherein the base has at least one aperture [116] disposed between the guide holes [Fig.1, disposed between 128], said aperture being open on the upper face and the lower face [116 being through opening]; (claim 14) a gripping handle fastened on the base [¶¶47-49, wherein the guide rod, defining a gripping handle, is inserted into the less diameter opening defined by surface 118, or alternatively, ¶52, handle 104]; (claim 16) wherein the gripping handle is remote from the passage orifice [Fig.1, 104 being remote from 118]; (claim 17) the lower face of the base is convex [Fig.2, and ¶54]; (claim 18) wherein the positioning guide is a positioning guide used to position an orthopaedic guide pin on a glenoid bone in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al. (US Pub. 2018/0338769 A1).
Claim 4, Muir discloses the limitations of claim 1, as above, and further discloses wherein the base can include one or more tabs, each defining an opening (128) for receiving a bearing member (106) to assist the surgeon adjusting the base relative to the bone to be treated to facilitate in preparing the bone for receiving an implant [¶2 and ¶¶40-44].
Although, Muir does not explicitly disclose wherein the guide comprises four bearing members. It would have been obvious to one having ordinary skill in the art before the effective filing date of the current application to construct the guide of Muir having four bearing members instead of three in order to provide the guide with an additional spare bearing member in case of loss or damage of one of the three bearing members during the procedure for the surgeon to be able to continue performing the procedure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al. (US Pub. 2018/0338769 A1) in view of Sixto, JR. et al. (US Pub. 2009/0118768 A1).
Claim 6, Muir discloses the limitations of claim 5, as above, and further, Muir discloses wherein each bearing member is selectively movable by screwing [¶50, due to the threaded connection between members 106 and through apertures 128], wherein said bearing member being provided with a rod cooperating with a threaded portion provided in the corresponding guide hole [¶50, wherein at least an elongated portion of 106 being threaded to engage with a hole 128].
Muir does not explicitly disclose wherein said bearing member being provided with a tapped rod cooperating with a threaded portion provided in the corresponding guide hole. 
Sixto teaches an analogous device [abstract, Figs. 41-45 and 54] comprising a threaded connection between a threaded tapered rod (at least a portion of 1502) of member (i.e. 1500) and a tapered threaded hole (220) of a base (200) which facilitates in orienting the axis of the member to be collinear with the axis of the hole when the member is threaded into the hole [¶¶186-187]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Muir and Sixto, and construct at least a portion of the threaded hole (128) and a corresponding portion of the threaded rod of (106) of the guide of Muir to be tapered in view of the threaded connection of Sixto. One would have been motivated to do so in order to facilitate aligning the axis of the bearing member (106) with the axis of the hole (128) to accurately adjust the base of the guide relative to the bone. 
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al. (US Pub. 2018/0338769 A1) in view of Johnson (US Pub. 2009/0080997 A1).
Muir discloses the limitations of claims 5 and 11, as above, except for disclosing wherein each bearing member is selectively movable by sliding, said bearing member being provided 
Johnson teaches an analogous device [abstract, Figs. 2 – 14] comprising a member (i.e. 14) is selectively movable by sliding into a hole (38), said member being provided with at least one lock (i.e. 32) cooperating with locking notches (40 and 44) provided in the corresponding hole (38, Fig. 3), each locking notch being associated to one of the retracted position and the deployed position [Figs. 4 and 5, show the retracted and deployed positions with the lock 32 cooperating with notches 40 and 44]; and wherein the stop, comprises one of a split ring and a circlip [¶27], being removably mounted inside the corresponding guide hole [Figs.3 -5].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Muir and Johnson, and construct member (106) of Muir having a lock (32) instead of the threads in view of Johnson, and construct the hole (128) of Muir having notches (40 and 44) separated by portion (42) instead of the threads in view of Johnson. On would have been motivate to do so in order to provide an alternative connection to the threaded connection between the member and the hole known to retain the member in the hole once inserted into the hole to a desired depth.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al. (US Pub. 2018/0338769 A1) in view of Bettenga (US Pub. 2013/0245631 A1).
Claim 15, Muir discloses the limitations of claim 14, as above, and further, Muir discloses wherein the gripping handle is fastened on the passage orifice [wherein the guide rod is inserted into the less diameter hole define by surface 118], although Muir inherently discloses 
Muir does not explicitly disclose wherein said gripping handle is tubular and opens into the 22Attorney Docket No.: 0453-000008/US/NPA passage orifice so as to enable the passage of the orthopaedic guide pin inside the gripping handle and through the passage orifice.
Bettenga discloses an analogous device [abstract, Figs. 1 – 10] comprising a base (10) having through passage orifice (12) and a gripping handle being tubular is fastened on the passage orifice and opens into the passage orifice and capable of enabling a pin to pass therethrough [¶¶42-46].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Muir and Bettenga, and construct the guide rod of Muir tubular and opening into the passage orifice in view of Bettenga. One would have been motivated to do so in order to facilitate directing a surgical instrument through the guide rod to a desired anatomical location and provide a depth limit for the insertion of the surgical instrument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775